UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-1521


HAROLD G. HOBGOOD, SR.,

                Plaintiff - Appellant,

          v.

DAVID F. PUGH, Individually and in his official capacity as
Judge in the Circuit Court for the City of Newport News,
Virginia; MARK R. HERRING, Individually and in his official
capacity as Attorney General for the State of Virginia,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Raymond A. Jackson,
District Judge. (4:14-cv-00026-RAJ-TEM)


Submitted:   August 28, 2014                 Decided:   September 2, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harold G. Hobgood, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Harold G. Hobgood, Sr., appeals the district court’s

order dismissing his civil action for failure to state a claim.

We   have   reviewed    the   record   and    find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Hobgood v. Pugh, No. 4:14-cv-00026-RAJ-TEM (E.D. Va.

June 2, 2014).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and   argument     would   not    aid   the   decisional

process.



                                                                        AFFIRMED




                                       2